Title: From John Quincy Adams to George Washington Adams, 23 June 1813
From: Adams, John Quincy
To: Adams, George Washington



15. (Letter 10.)
My dear Son.
St: Petersburg 23 June 1813.

The whole system of Christian morality appears to have been set forth, by its divine author in the sermon upon the mount, recorded in the 5th: 6th: and 7th: Chapters of St: Matthew. I intend hereafter to make them the subject of remarks, much more at large.—For the present I confine myself merely to general views. What I would impress upon your mind as infinitely important to the happiness and virtue of your life is the general spirit of Christianity and the duties which result from it.
In my last letter I shewed you from the very words of our Saviour that he commanded his disciples to aim at absolute perfection, and that this perfection consisted in self-subjugation and brotherly love—In the complete conquest of our own Passions, and in the practice of benevolence to our fellow creatures, including among them our most inveterate enemies.
Among the Grecian systems of moral philosophy that of the stoics resembled the Christian doctrine in this particular of requiring the total subjugation of the Passions and this part of the Stoic principles was adopted by the academics. You will find the question discussed with all the Eloquence and ingenuity of Cicero in the fourth of his Tusculan disputations, which I advise you to read and to meditate upon. You will there find proved as fully as human reason can prove the duty of totally subduing the Passions.
It is sometimes objected that this theory is not adapted to the infirmities of human Nature that it is not made for a being so constituted as man—than an earthen vessel is not formed to dash itself against a rock—that in yielding to the impulse of the Passions, man only follows the dictates of his Nature; and that to subdue them entirely is an effort beyond his powers.
The weakness and frailty of man it is not possible to deny: it is too strongly attested by all human experience as well as by the whole tenor of the scriptures: but the degree of weakness must be limited by the efforts to overcome it, and not by indulgence to it—Once admit weakness as an argument to forbear exertion and it results in absolute impotence.
It is also very inconclusive reasoning to infer that because perfection is not absolutely to be obtained, it is therefore not to be sought. Human excellence consists in the approximation to perfection; and the only means of approaching to any term, is by endeavouring to attain the term itself.
With these convictions upon the mind; with a sincere and honest effort to practice upon them, and with the aid of a divine blessing which is promised to it, the approaches to perfection may at least be so great as nearly to answer all the ends which absolute perfection itself could attain. All exertion therefore is virtue, and if the tree is to be judged by its fruits, it is certain that all the most virtuous characters of heathen antiquity were the disciples of this stoic doctrine.
Let it even be admitted that a perfect command over the Passions, is unattainable to human infirmity, and it will yet be true that the degree of moral excellence possessed by every individual is in exact proportion to the degree of controul which he exercises over himself—According to the Stoics all vice was resolvable into folly—according to Christian principles, it is all the effect of weakness.
In order to preserve the dominion of our own Passions, it behooves us to be constantly and strictly upon our guard, against the influence and the infection of the Passions of others—This caution is above all necessary in youth, and I deem it the more indispensable to enjoin it upon you, because as kindness and benevolence comprize the whole system of Christian duties; there may be and often is great danger of falling into error and vice, merely by the want of energy to resist the example or the enticement of others—On this point the true character of Christian morality appears to me to have been misunderstood by some of its ablest and warmest defenders—In Paley’s View of the Evidences of Christianity there is a Chapter upon the morality of the Gospel, the general tenour of which as of the whole Work is excellent, but in which there is the following passage.
“The truth is, there are two opposite descriptions of character, under which mankind may generally be classed. The one possesses vigour, firmness, resolution, is daring and active, quick in its sensibilities, jealous of its fame, eager in its attachments, inflexible in its purpose, violent in its resentments.
“The other, meek, yielding, complying, forgiving; not prompt to act, but willing to suffer; silent and gentle under rudeness and insult, suing for reconciliation, where others would demand satisfaction, giving way to the pushes of impudence, conceding and indulgent to the prejudices, the wrongheadedness, the intractability with whom it has to deal.
“The former of these characters is, and ever hath been the favourite of the world. It is the character of great men. There is a dignity in it which universally commands respect.
“The latter is poor-spirited, tame, and abject. Yet so it hath happened, that with the founder of Christianity, this latter is the subject of his commendation; his precepts, his example; and that the former is so in no part of its composition.”—
Dr: Paley, is in this place adopting the opinion of Soame Jenyns, whose Essay upon the internal Evidence of Christianity he very strongly commends—But I cannot consider this either as accurate and discerning delineation of character, or as exhibiting a correct representation of Christian principles.
The founder of Christianity did indeed pronounce distinct and positive blessings upon the poor in spirit, (which is by no means synonimous with the poor-spirited) and upon the meek—But in what part of the Gospel did Dr Paley find him countenancing by commendation, precept or example the tame and abject? The Character which Christ assumed upon Earth was that of a Lord and Master—It was in this Character that his disciples received and acknowledge him—The obedience that he required was unbounded—infinitely beyond that which ever was claimed by the most absolute earthly sovereign over his subjects—Never for one instant did he recede from this authoritative Station—He preserved it in washing the feet of his disciples—He preserved it in his Answer to the High-Priest before whom he was brought for trial—He preserved it in his answer to the Officer who struck him for this very deportment to the High-Priest—He preserved it in the very agony of his ejaculation upon the Cross “Father, forgive them; for they know not what they do”—He expressly declared himself to be the Prince of this World, and the Son of God—He spoke as one having authority not only to his disciples, but to his Mother, to his Judges, to Pilate, the Roman Governor, to John the Baptist his precursor; and there is in the four Gospels not one act, not one word recorded of him, excepting in his communion with God, that was not a direct or implied or assertion of authority.—He said to his disciples, (Matth: XI.29) “learn of me, for I am meek, and lowly in heart; and ye shall find rest unto your souls”—But where did he ever say to them “learn of me, for I am tame and abject?”—There is certainly nothing more strongly marked in the precept and example of Christ than the principle of stubborn and inflexible resistance against the impulses of other to evil—He taught his disciples to renounce everything that is counted enjoyment upon Earth, to take up their Cross, and suffer ill-treatment, persecution and death for his sake—What else is the Book of Acts of the Apostles, than a record of the faithfulness with which those chosen Ministers of the Gospel, carried these injunctions into execution.—In the conduct and speeches of Stephen, of Peter and John, or of Paul is there any thing that could justly be called tame or abject?—Is there any thing in them indicating a resemblance to the second Class of Characters into which Dr Paley divides all mankind?—If there is a character upon historical record, distinguished by a bold, intrepid, tenacious and inflexible Spirit, it is that of St: Paul.—It was to such characters only that the Commission of teaching all Nations could be committed with the certainty of success—Observe the expressions of Christ in his charge to Peter—(Matth: XVI.18.) “And I say also unto thee, that thou art Peter, (a Rock) and upon this Rock, I will build my Church; and the gates of hell shall not prevail against it.”—Dr: Paley’s Christian is one of those drivellers who to use a vulgar adage, can never say “No,” to any body. The true Christian is the “justum et tenacem propositi Virum” of Horace—The combination of these qualities so essential to the Heroic Character, with those of meekness, lowliness of heart, and brotherly love, is what constitutes that moral perfection, of which Christ gave an example in his own life, and to which he commanded his disciples to aspire.
Endeavour, my dear Son, to discipline your own Heart, and to govern your conduct through life by these principles, thus combined—Be meek, be gentle, be kindly affectioned to all mankind, not excepting even your enemies—But never be tame or abject—never give way to the pushes of impudence, or show yourself yielding or complying to prejudices, wrong-headedness or intractability which would lead or draw you astray from the dictates of your Conscience and your own sense of right—“Till you die, let not your Integrity depart from you.”—Build your house upon the Rock—and then, let the rain descend, and the floods come, and the winds blow, and beat upon that house—It shall not fall; for it will be founded upon a Rock. so promises your blessed Lord and Master, and so prays your affectionate father. 
John Quincy Adams.